Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1 is objected to because of informalities. The word “to” should be removed from “whereby materials of the work pieces to flow outwardly”.  The word “the” should be inserted before “main body” in line 6.  One of “the” or “said” should be removed from “the said one” in lines 11-12. 
Claim 19 is objected to : the word “a” should be removed from “a the core part” in line 7.Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites a systematic structure comprising work pieces and a two-piece rivet for operatively riveting the work pieces together face-on-face, wherein the rivet comprises: two work pieces joined together by a rivet having a main body and a core part. Applicant’s disclosure teaches a rivet consisting of a main body and core part that is configured to rivet workpieces together. Thus, Applicant’s disclosure does not provide support for a rivet for riveting the work pieces, wherein the rivet further comprises two work pieces joined by a rivet.
Claim 20 is rejected for depending from claim 19. 
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-10, 12-13, and 15-20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites whereby materials of the work pieces flow outwardly of the core part and interlock together without penetrating through the said one of the work pieces. In light of Applicant’s disclosure, it is unclear what isn’t penetrated through the one of the work pieces. For purposes of examination, this limitation will be interpreted as: “whereby materials of the work pieces flow outwardly of the core part and interlock together without the rivet penetrating through the said one of the work pieces”.
Claim 1 recites located between a portion of the core part adjacent the core part end surface. This limitation is unclear because two elements are needed to define a location between things. For example, a burger is located between top and bottom buns. However, the limitation only provides one element, i.e. a portion of the core part. Thus, there is no second element that defines a location/space between the two elements.
Claim 1 recites an inner surface of the lateral wall and main body and the core part …. In light of Applicant’s disclosure, it is unclear what the inner surface is apart of. Is it apart of the lateral wall and main body only? Or is it also a part of the core part? It seems there is punctuation missing from this limitation. 
Claim 3 recites inner surface of the lateral wall. It is unclear if this is referring to the inner surface introduced in claim 1.
Claim 9 recites the outer surface of the core part. There is insufficient antecedent basis for this limitation.
Claim 19 recites a systematic structure comprising work pieces and a two-piece rivet for operatively riveting the work pieces together face-on-face, wherein the rivet comprises: two work pieces joined together by a rivet having a main body and a core part. It is unclear if the two workpieces and the rivet in the body of the claim are referring to the workpieces and rivet in the preamble, or if different workpieces and rivets are being introduced. Furthermore, it is unclear if the subsequent recitations of “the work pieces” in claims 19 and 20 are referring to the work pieces introduced in the preamble, or the work pieces that are part of the rivet.
	Claim 19 recites an inside surface of the lateral wall. It is unclear if this is referring to the inner surface of the lateral wall previously introduced.
	Claim 19 recites the materials of the work pieces flow [into the accommodation space] and deform outwardly at least a portion of the lateral wall at the second end of the main body whereby the work pieces are joined by their interlocking deformation. In light of Applicant’s disclosure, it is unclear if the “interlocking deformation” is referring to the interlocking deformation between the two work pieces, or if the interlocking deformation is referring to the deformation of the lateral wall of the main body via materials flowing into the accommodation space.
	Claims 2, 5-8, 10, 12-13, and 15-18 are rejected for depending from claims 1 and/or 9.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or 

Claims 1-3, 5-6, 9, 12, and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over EP 3031564 (“Pietsch”) in view of USPGPub No. 2018/0274577 (“Coldwell”), and as evidenced by Jacek Mucha et al., The Experimental Analysis of Forming and Strength of Clinch Riveting Sheet Metal Joint Made of Different Materials, Advances in Mechanical Engineering, Published January 2013  (“Mucha”).
Regarding claim 1, Pietsch discloses a rivet (rivet 2 illustrated in figs. 1-3). Pietsch fails to explicitly teach the rivet being two-piece comprising two individual component parts, a main body and a core part, wherein the core part is rigidly affixed to the inner surface of the lateral wall of the main body. However, this would have been obvious in view of Coldwell.
Coldwell is directed to rivets configured to be punched into workpieces that can be installed easier (fig. 1, paras. [0004] & [0022]). The rivet comprises a shaft 24 configured to deform during installation (figs. 1-2 & 5). Coldwell teaches the rivet can comprise an outer shell 32 formed of a softer material than the central part 34 (fig. 4, para. [0022]). The end of the shaft that pierces the workpieces comprises a tapered surface, wherein part of the tapered surface is the softer material and part of it is the harder material (fig. 4). Providing a softer material enclosing the harder material allows for ease of installation (para. [0022]).
In this case, Pietsch and Coldwell are both directed to rivets that are configured to be punched into workpieces such that ends of the rivets flare outward during installation, and wherein the end of the rivet comprises a tapered surface that partially defines a hollow in the rivet. Coldwell teaches that it is known for punch rivets to comprise an outer shell of softer material that extends the entire length of the rivet, wherein the softer material forms part of the tapered surface that partially defines the hollow. Coldwell teaches that this structure will predictably allow for lower setting forces, resulting in lower tool wear and maintenance (para. [0004]). Further, since portion 26 of Pietsch is not configured to be subsequently welded, providing part of portion 26 of Pietsch with a softer material will still allow the rivet to be welded. Thus, it would be obvious to modify Pietsch to be a two part rivet comprising an outer shell of softer material, wherein the outer shell forms part of the tapered portion defining the hollow (this is shown below in annotated fig. 3A of Pietsch). 
 
    PNG
    media_image1.png
    349
    380
    media_image1.png
    Greyscale

Pietsch et al. teach the rivet comprising: a main body (the outer casing illustrated above) comprising a first end and (8) a second end (11) opposite to the first end (fig. 3A, para. [0030], wherein all references to Pietsch refer to the machine translation submitted with the Office action mailed on November 22, 2021), wherein the main body further comprises a lateral wall (portion of element 26 that is part of outer casing) disposed at the second end and circumferentially defining an inner surface of the lateral wall and main body (fig. 3A, wherein the ends of the outer casing define a lateral wall delimiting an inner surface of the main body and lateral wall that partially defines the hollow); and a core part (i.e. the central/harder material of Pietsch et al. that comprises element 25 of Pietsch) disposed at the second end of the main body (fig. 3A), wherein the core part has an end surface (11) configured to press against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces (fig. 1A, para. [0029]), whereby materials of the work pieces to flow outwardly of the core part without penetrating through the said one of the work pieces (figs. 1A & 1B); wherein an accommodation space (24) is defined by the core part and the inner surface of the lateral wall of the main body and located between a portion of the core part adjacent the core part end surface (see annotated fig. 3A of Pietsch, above, wherein space 24 is partially defined by the inner surface of lateral wall of outer casing and partially defined by the core part at the end surface), and configured, such that when the rivet is being operated to rivet the work pieces, the materials of said one of the work pieces flow into the accommodation space and deform outwardly at least a portion of the lateral wall at the second end of the main body (figs. 1A & 1B, para. [0030]).
Claim 1 further recites the rivet for operably riveting work pieces together face-on-face such that the core part cause the materials to interlock together. Since these limitations are an intended use of the rivet, the rivet merely has to be capable of interlocking two work pieces together face-on-face. The rivet of Pietsch is capable of doing this as evidenced by Mucha.
Mucha is directed to clinch riveting (page 1, wherein all references to Mucha refer to the document submitted with the Office action mailed on June 6, 2022). In clinch riveting of two sheet metals positioned face on face, the rivet is pressed into an upper sheet and the upper sheet is anchored in the lower sheet (fig. 1, page 2). Mucha teaches that the upper sheet can be anchored in the lower sheet by deformation of the rivet and providing an annular groove in the die or a die with movable segments (figs. 4a-4b, pages 1-6). The rivet used in Mucha is structurally similar to the rivet of Pietsch. For example, the rivet of Mucha is symmetrical such that either end can be positioned contacting the work pieces during riveting (fig. 2), each end of the rivet comprises recess that is surrounded by an annular wall (fig. 2), the rivet is configured to be punched into a top work piece such that the rivet does not penetrate completely through the top work piece (fig. 1, page 2), and during the riveting process the lateral wall is configured to be deformed outwardly (fig. 1, page 2).
Thus, as evidenced by Mucha, the rivet of Pietsch is capable of interlocking two work pieces face on face even though the rivet does not penetrate through the top work piece. This can be done, for example, by using a die with a groove or a die with movable pieces. 
Regarding claim 2, as detailed in the rejection to claim 1 above, Pietsch et al. further teach the main body and the core part are formed separately.
Regarding claim 3, Pietsch et al. further teaches the accommodation space (24) comprises a gap between the inner surface of the lateral wall and an outer surface of the core part (see annotated fig. 3A of Pietsch provided in the rejection to claim 1 above).
Regarding claim 5, Pietsch further discloses the end surface of the core part protrudes over the second end of the main body, or the end surface of the core part is aligned with the second end of the main body, or the end surface of the core part is recessed into the second end of the main body (fig. 3A, wherein the end surface of the core part is aligned with the second end of the main body).
Regarding claim 6, Pietsch further discloses the core part extends from the second end to the first end of the main body (fig. 3A, wherein the core part is interpreted to include portion 23 located at the first end of the main body; also see annotated fig. 3A of Pietsch provided in the rejection to claim 1 above).
Regarding claim 9, Pietsch further discloses the core part has adjacent to its end surface a skirt section protruding from the outer surface of the core part (fig. 3A, wherein the top and bottom portions of the core part comprise a tapered skirt section extending from outer surface 25 in both the axial and radial directions).  
Regarding claim 12, Pietsch further discloses the lateral wall of the main body has an increasing inner diameter from the first end to the second end (fig. 3A).
Regarding claim 16, Pietsch further discloses the core part has a lateral cross section shaped as a circle, an ellipse, a diamond, a semicircle, a trapezoid, a rectangle or a triangle (fig. 3F, wherein the lateral cross section is a circle).
Regarding claim 17, Pietsch further discloses the core part has a lateral cross section that changes or does not change in its lengthwise direction (fig. 3A, wherein dimensions of the lateral cross section changes from the end surface towards the first end).
Regarding claim 18, Pietsch et al. fails to teach either or both of the main body and the core part is made of aluminum, cold-heading steel, stainless steel or steel alloy. However this would have been obvious in view of a separate teaching of Coldwell. Coldwell teaches that the rivet may be any material, and that it is known for punch rivets to be formed of steel, stainless steel, and aluminum (para. [0022]). Thus, it would be predictable for the rivet of Pietsch et al. to function as intended with one or both of the two pieces being formed from a steel alloy, stainless steel or aluminum. Therefore, it would be obvious to modify the rivet of Pietsch et al. such that one or both of the two pieces are formed from a steel alloy, stainless steel or aluminum..
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch et al. as applied to claim 1 above, and further in view of USPGPub No. 2017/0349220 (“Yamada”).
Regarding claim 7, Pietsch et al. fails to teach the main body has an outer diameter at its first end greater than that at its second end. However, this would have been obvious in view of Yamada.
Similarly to Pietsch, Yamada teaches a rivet having a first end and a second end wherein the second end is configured to be joined to a work piece, and the first end is configured to be welded to another work piece. Yamada teaches the first end can have an annular flange 33 having a diameter greater than the rest of the rivet body (figs. 2-5, para. [0055]). This flange is configured to have a force applied thereto, and, then to be welded to a work piece (figs. 4-5, paras. [0070]-[0073]).
In this case, both Pietsch et al. and Yamada teach a rivet wherein a first end is configured to have a force applied in order to allow a second end to join to a work piece, and, then, the first end is configured to be welded to a second work piece. Yamada teaches that it is predictable for this first end to have a diameter larger than the rest of the rivet. One of skill in the art will appreciate that a larger first end provides a greater area for the force to be applied thereto, and, a greater area to be welded to the second work piece. Thus, it would be obvious to modify Pietsch et al. such that the first end has a diameter larger than the second end.
Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pietsch et al. as applied to claims 1 and 9 above, and further in view of USPGPub No. 2021/0162486 (“Trinick”).
Regarding claim 8, Pietsch et al. fails to teach the core part has adjacent to its end surface a length where an outer diameter of the core part decreases from the end surface to the first end of the main body. However, this would have been obvious in view of Trinick.
Trinick is directed to a rivet having an end configured to be driven through a work piece (figs. 3A-3B, paras. [0001] & [0002]). Trinick teaches that core portion of the rivet that is solid in cross section may comprise a chamfer that decreases the diameter of the rivet from the end 106 towards the first end 102 (figs. 8 & 9, paras. [0121] & [0124]-[0127]). Providing this recessed portion 108 allows for greater interlock between the rivet and a work piece (paras. [0124]-[0125]).
In this case, both Pietsch et al. and Trinick are directed to rivets having an end, with a solid core portion, configured to be driven into a work piece. Pietsch teaches a shape of the solid core portion can vary from square to having an increasing diameter (figs. 3A-3E). Trinick teaches that it is predictable for the solid core portion to have a decreasing diameter from the end to form a recess for the work piece to fill, thereby providing a better interlock. Thus, in order to allow more material to flow into the hollow between the solid middle section and the lateral wall (which can provide a better interlock), it would be obvious to modify the skirt section of the core part of Pietsch et al. that is solid in cross section to provide an inwardly extending taper that decreases in diameter from the end surface toward the first end.
Claim 10 recites the skirt section has a slope towards the first end of the main body. As illustrated in fig. 3A of Pietsch, the skirt section is sloped such that the sloped surface extends towards the first end of the main body. Pietsch et al. fails to explicitly teach the skirt section with an outer diameter of its cross section that gradually increases in diameter in a direction away from the main body first end. However, this would be obvious in view of Trinick for the same reasons detailed above in the rejection to claim 8.
Regarding claim 13, Pietsch et al. fails to teach the lateral wall has a chamfered inner wall. However, this would have been obvious in view of Trinick.
Trinick is directed to a rivet having an end configured to be driven through a work piece (figs. 3A-3B, paras. [0001] & [0002]). Trinick teaches the shank to comprise a hollow lateral wall 6 (fig. 1). In order to ensure flaring of the wall 6, the wall comprises a chamfered portion 14 such that a thickness of the lateral wall 6 increases from the second end to the first end (paras. [0073]-[0074]).
In this case, both Pietsch and Trinick are directed to rivets having a lateral wall configured to be driven into a work piece, wherein the hollow lateral wall increases in thickness from the second end to the first end. Pietsch teaches the inside surface of the lateral wall to be rounded. However,  Trinick teaches that the inside surface can be chamfered and that this will predictably allow flaring of the lateral wall during riveting. Thus, to ensure flaring of the lateral wall, it would be obvious to modify Pietsch et al. such that the inside surface of the lateral wall has a chamfered portion instead of being completely rounded.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pietsch et al. as applied to claim 1 above, and further in view of USPGPub No. 2021/0299737 (“Jones”).
Regarding claim 15, Pietsch et al. fails to teach the main body and the core part are formed separately, and the main body and the core part are connected through transitional fit, interference fit, threaded connection or gluing. However, this would have been obvious in view of Jones.
Similarly to Pietsch, Jones is directed to a rivet configured to be driven through a work piece (figs. 1a-1c, para. [0001]). Jones teaches the rivet to have a lateral wall 22 that extends circumferentially around a solid core portion 24 (fig. 1a, paras. [0098]-[0099]). The lateral wall can be closed at the top with a head portion (fig. 1a), or, can have a through opening (fig. 4a). The lateral wall and the solid core portion 24 can be connected with an interference fit and/or the application of adhesive (para. [0101]).
In this case, both Pietsch et al. and Jones are directed to a two-piece rivet. Pietsch et al. is silent as to how the two pieces are rigidly connected. However, Jones teaches one of skill in the art that it is predictable to connect two pieces of a rivet via an interference fit and/or use of adhesive. Thus, it would be obvious to modify Pietsch et al. such that the two pieces are connected via interference fit and/or use of adhesive.
Claim 1-2 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mucha in view of Coldwell.
Regarding claim 1, Mucha discloses a rivet for operably riveting work pieces together face-on-face (rivet illustrated in fig. 2 on page 3, see pages 2-5). Mucha fails to explicitly teach the rivet being two-piece comprising two individual component parts, a main body and a core part, wherein the core part is rigidly affixed to the inner surface of the lateral wall of the main body. However, this would have been obvious in view of Coldwell.
Coldwell is directed to rivets configured to be punched into workpieces that can be installed easier (fig. 1, paras. [0004] & [0022]). The rivet comprises a shaft 24 configured to deform during installation (figs. 1-2 & 5). Coldwell teaches the rivet can comprise an outer shell 32 formed of a softer material than the central part 34 (fig. 4, para. [0022]). The end of the shaft that pierces the workpieces comprises a tapered surface, wherein part of the tapered surface the softer material and part of it is the harder material (fig. 4). Providing a softer material enclosing the harder material allows for ease of installation (para. [0022]).
In this case, Mucha and Coldwell are both directed to rivets that are configured to be punched into workpieces such that ends of the rivets flare outward during installation, and wherein the end of the rivet comprises a tapered surface that partially defines a hollow in the rivet. Coldwell teaches that it is known for punch rivets to comprise an outer shell of softer material that extends the entire length of the rivet, wherein the softer material forms part of the tapered surface that partially defines the hollow. Coldwell teaches that this structure will predictably allow for lower setting forces, resulting in lower tool wear and maintenance (para. [0004]). Thus, it would be obvious to modify Mucha to be a two part rivet comprising an outer shell of softer material, wherein the outer shell forms part of the tapered portion defining the hollow (this is shown below in annotated fig. 2b of Mucha).  

    PNG
    media_image2.png
    438
    470
    media_image2.png
    Greyscale

Mucha et al. teach the rivet comprising: a main body (the outer casing illustrated above) comprising a first end and a second end opposite to the first end (see annotated fig. 2b above), wherein the main body further comprises a lateral wall (tapered surface at and extending from the second end of outer casing) disposed at the second end and circumferentially defining an inner surface of the lateral wall and main body (annotated fig. 2b above).
Claim 1 also recites  an accommodation space (i.e. the hollow space within the rivet) is defined by the core part and the inner surface of the lateral wall of the main body and located between a portion of the core part adjacent the core part end surface (see annotated fig. 2b of Mucha, above, wherein the hollow space is partially defined by the inner surface of lateral wall of outer casing, and, partially defined by the core part end surfaces), and configured, such that when the rivet is being operated to rivet the work pieces, the materials of said one of the work pieces flow into the accommodation space and deform outwardly at least a portion of the lateral wall at the second end of the main body (figs. 6A & 6B, pages 2-5).
Claim 1 further recites a core part (i.e. the central/harder material of Mucha et al.) disposed at the second end of the main body (see annotated fig. 2b above), wherein the core part has an end surface configured to press against at least an end surface of one of the work pieces when the rivet is being operated to rivet the work pieces, whereby materials of the work pieces to flow outwardly of the core part and interlock together without penetrating through the said one of the work pieces. As illustrated in annotated fig. 2b above, central/core part is connected to the outer casing at the second end of the casing, and wherein the illustrated end surfaces of the core part will press against a top/end surface of the workpiece when partially inserted into the top workpiece (fig. 6, pages 2-5). As illustrated in fig. 6a & 6c, the materials of the workpieces flow outwardly of the rivet and interlock without the rivet penetrating through the top workpiece.
 Regarding claim 2, as detailed in the rejection to claim 1 above, Mucha et al. further teach the main body and the core part are formed separately.
Regarding claim 16, Mucha et al. further teach the core part has a lateral cross section shaped as a circle, an ellipse, a diamond, a semicircle, a trapezoid, a rectangle or a triangle (fig. 2a & b of Mucha, wherein the lateral cross section is a circle).
Regarding claim 17, Mucha et al. further teach the core part has a lateral cross section that changes or does not change in its lengthwise direction (see annotated fig. 2b of Mucha above, wherein the geometry of the lateral cross section changes in the lengthwise direction). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. as applied to claim 1 above, and further in view of USPGPub No. 2018/0266465 (“Heger”).
Regarding claim 7, Mucha et al. fails to teach the main body has an outer diameter at its first end greater than that at its second end. However, this would have been obvious in view of Heger.
Similarly to Mucha, Heger teaches a rivet configured to rivet sheets of material without penetrating through the top layer (figs. 1 & 5a, paras. [0001] & [0043]). Heger teaches the rivet head 10 at the first end to have a greater diameter than the diameter of the rivet at the opposite end (figs. 1-3, paras. [0042]-[0043]. Heger teaches that a greater head diameter allows an undercut to be formed during riveting, which makes a more reliable joint, and may prevent voids between the top work piece and the rivet (paras. [0043] & [0046]).
In this case, both Mucha et al. and Heger teach a rivet configured to rivet sheets of material without penetrating through the top layer. Heger teaches that it is predictable for these types of rivets to have a head diameter larger than the rest of the rivet. One of skill in the art will appreciate that a larger first end provides a greater area for the force to be applied thereto, allows a greater undercut to be formed during riveting, and may prevent voids between the top workpiece and the rivet. Thus, it would be obvious to modify Mucha et al. such that the first end of the rivet has a diameter larger than the second end.
Given the above modification, since the outer casing (i.e. main body) of Mucha et al. extends the entire length of the rivet, the diameter of the main body will also be greater at the first end than at the second end.

Response to Arguments
Applicant's arguments filed September 6, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues on pages 7-8 of the remarks that the amendments overcome the 102 rejections. The examiner agrees and has withdrawn the 102 rejections.
On pages 7 and 9 of the remarks, Applicant argues that Pietsch doesn’t teach the materials of the work pieces flowing into spaces 24 because the space is filled with material of the rivet. Applicant further argues that the Pietsch accommodation space collapses while the claimed accommodation space increases in volume during riveting.
While Pietsch teaches that the space 24 is partially filed with material of the rivet, one of skill in the art will appreciate that material also partially fills the space and thus applies pressure to the lateral wall that deforms it outwardly. For example, as shown in the final assembly of figs. 1B, 2A & 2B (wherein the accommodation space is at its most reduced state) a small accommodation space is still present that is filled with material of the work piece. See also para. [0037] of Pietsch, which states: “design of the radially outer annular web area 26 enables early spreading in the material of the first component.” Para. [0030] recites: Due to the build-up of material in the annular groove 24 and an inclined contour of the annular groove 24 which rises toward the outside, the annular web 26 is shaped toward the outside and forms an undercut 10 in the first component 1. One of skill in the art will appreciate the material of work piece 1 pushing against the inclined contour aids in the outward flaring.
With respect to the accommodation space increasing or decreasing in volume, this is not recited in the claims. Thus, an accommodation space that has less volume after riveting still read on the current claims.
On page 10 of the remarks, Applicant argues that it is not obvious to form the rivet of Pietsch into two pieces based on the teachings of Jones. The examiner agrees and does not use Jones to modify Pietsch to form a rivet comprising two pieces.
On page 10 of the remarks, Applicant argues that Trinick does not have a core portion, thus cannot teach the limitation of claim 8.
The rivet illustrated in figs. 8-9 of Trinick is of a solid cross-section. This solid cross-section configured contact an end surface of a workpiece, and be driven into the work piece, is most analogous to the solid cross-section portion of Pietsch at the second end. Since Pietsch teaches that the cross-section of the solid portion can have different shapes (figs. 3a-3e of Pietsch), the examiner still believes that one of skill in the art would find it obvious for the shape to have a decreasing diameter from the second end to the first end as taught by Trinick.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”